IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-50886
                         Conference Calendar
                          __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

VERNON E. BRUST,

                                      Defendant-Appellant.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. A-92-CR-195-2
                         - - - - - - - - - -
                            June 26, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Vernon E. Brust, #60336-080, appeals from the district

court's denial of his motion to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255.   He argues that he was

improperly sentenced and that he received ineffective assistance

of counsel.    Brust's challenge to his sentence is not cognizable

under § 2255.    See United States v. Vaughn, 955 F.2d 367, 368

(5th Cir. 1992).   Further, Brust has not demonstrated that his

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-50886
                               -2-

counsel's performance was deficient.    See Strickland v.

Washington, 466 U.S. 668, 687 (1984).    Accordingly, the judgment

of the district court is AFFIRMED.

     AFFIRMED.